DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 8, 12, 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1, 5, 8, 12, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over MURRAY et al. (US 2020/0404617 AI - provisional application No. 62/564,476, filed on Sep. 28, 2017) in view of HARADA et al. (US 2020/0267687 A1 – PCT Filed Sep. 22, 2017).
Regarding claims 1 and 8, MURRAY et al. teach a paging method/A terminal device, comprising: an input interface, an output interface, a memory, a processor, and a computer
program stored on the memory and operable on the processor wherein the processor, when running the computer program, is configured to/comprising:
determining, by a terminal device, a first paging bandwidth, wherein the first paging bandwidth is one of a plurality of paging bandwidths (see pars. 0485-0489 and figs. 80A-80B: A UE may receive paging indication or paging DCI/message on from multiple POs and from multiple beams and BWPs, the PO for the UE may be different on bandwidth part depending on the configuration. When paged on multiple BWPs, the UE may receive multiple paging signals at the same time or within a window as shown in FIGS. 80A and 80B. The UE may need to be able to identify that the paging indication/messages correspond to the same paging attempt from the gNB); and receiving, by the terminal device, a paging message according to the first paging bandwidth (see par. 0485 and figs. 80A-80B: A UE may receive paging indication or paging DCllI/message on from multiple POs and from multiple beams and BWPs, the PO for the UE may be different on bandwidth part depending on the configuration. When paged on multiple BWPs, the UE may receive multiple paging signals at the same time or within a window as shown in FIGS. 80A and 80B. The UE may need to be able to identify that the paging indication/messages correspond to the same paging attempt from the gNB). MURRAY et al. do not mention receiving, by a terminal device, configuration information from a network device, wherein the configuration information comprises configuration of a plurality of bandwidth parts 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of HARADA et al to the method of MURRAY et al. in order to prevent insufficiency of frequency domain resources caused by performing FDM of an SSB and a paging channel on a BWP.
Regarding claims 5 and 12, MURRAY et al. also teach wherein the configuration information comprises a system message (see par. 0005, par. 0012, and par. 0485 and figs. 80A- 80B).
Regarding claims 21 and 25, HARADA et al. also teaches and shows wherein each of the plurality of paging bandwidths is respectively located in a different BWP (see fig. 6 and pars. 0050-0051).

Regarding claims 22 and 26, HARADA et al. also teaches and shows wherein the determining a first paging bandwidth comprising: obtaining paging instruction information (see 
Regarding claims 23 and 27, MURRAY et al. also teach wherein the plurality of paging bandwidth is located in a system bandwidth (see pars. 0485-0489 and figs. 80A-80B).
Regarding claims 24 and 28, MURRAY et al. also teach wherein each of the plurality of paging bandwidths is no larger than a minimum bandwidth capability of the terminal device (see par. 0495).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643